Citation Nr: 1328308	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-21 498	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) prior to August 19, 
2010 and in excess of 50 percent for PTSD with major 
depressive disorder and panic disorder from August 19, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to January 
1962 and from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which, in pertinent part, denied 
service connection for a back disorder and granted service 
connection for PTSD, and assigned a 10 percent rating 
effective June 21, 2005.  Jurisdiction of the case has been 
subsequently transferred to the RO in Anchorage, Alaska. 

During the course of the appeal, in a June 2011 rating 
decision, the RO granted a 50 percent rating for PTSD with 
associated diagnoses of major depressive disorder and panic 
disorder, effective August 19, 2010.

The record shows that the Veteran initially requested a 
hearing before a Veterans Law Judge in connection with the 
issues on appeal.  However, in an August 2013 statement, the 
Veteran cancelled his request.  Accordingly, the Board finds 
that the Veteran's request for a hearing has been withdrawn.  
38 C.F.R. § 20.704 (d) (2012). 


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in 
the appeal, the Veteran expressed his desire to withdraw his 
appeal for the issues on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met with respect to the issue of 
entitlement to service connection for a back disorder have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2012).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met with respect to the issue of 
entitlement to an initial rating in excess of 10 percent for 
PTSD prior to August 19, 2010 and in excess of 50 percent 
for PTSD with major depressive disorder and panic disorder 
from August 19, 2010, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran and his representative submitted 
correspondence to VA in August 2013 indicating that the 
Veteran wished to withdraw his appeal.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the issues on appeal. As 
such, the Board finds that the Veteran has withdrawn his 
appeal and, accordingly, the Board does not have 
jurisdiction and the appeal is dismissed.


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


